DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 2 and 3 of the remarks, filed on January 19, 2021, with respect to 35 U.S.C. §102 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see pages 3 and 4 of the remarks, filed on January 19, 2021, with respect to 35 U.S.C. §112(a) have been fully considered and are persuasive.  The rejection of claims 2-20 has been withdrawn. Applicant note, per the telephonic interview on December 09, 2020, the examiner suggested the Application to change “processor” to “receiver” recited in the preamble of each of claims 1-4 as discussed in the instant application and shown in the disclosure of the drawings and agreed by the Applicant. However, claims 1-4 were amended to change “processor” with “signal processor” without providing any support from the specification to support the claims. 
Applicant’s arguments, see page 6 of the remarks, filed on January 19, 2021, with respect to the Double Patenting Rejection have been fully considered and are persuasive. The rejection of claims 16 and 20 has been withdrawn (claims 16 and 20 have been cancelled).
Applicant's arguments filed on January 19, 2021 have been fully considered but they are not persuasive.
Regarding the rejections of claims 1-20 rejected under 35 U.S.C. §112(b), the Applicant’s arguments on pages 4 and 5 of the remarks filed on January 19, 2021 have been fully considered by the examiner. However, not all the claims have been corrected 
Regarding the objections of claims 1-20, the Applicant’s arguments on pages 6-8 of the remarks filed on January 19, 2021 have been fully considered by the examiner. However, not all the claims have been corrected and the arguments are not directly to address all the issues raised by the examiner in the prior Office Action as suggested by the examiner.  
Regarding the objections of the drawings under 37 CFR 1.83(a) that the two “developing means” and the two “serially arranging means” recited in claim 5, and the “means for digitizing” recited in both claims 7 and 8, the Applicant’s arguments on pages 8 and 9 of the remarks filed on January 19, 2021 have been fully considered by the examiner. However, the Applicant fails to correct the drawings and/or provides arguments to address the issues raised by the examiner in the prior Office Action.  

Information Disclosure Statement
The information disclosure statement filed on 02/01/2021 has been considered by the examiner. However, some of the references have been crossed out because they are duplicated with the references filed earlier in the IDSs.

Drawings
The drawings were received on January 19, 2021.  These drawings are acceptable by the examiner.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two “developing means” and the two “serially arranging means” recited in claim 5; and the “means for digitizing” recited in both claims 7 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed on February 16, 2021 has been entered.

Claim Objections
Claims 1-15, 17, 18, 22, and 23 are objected to because of the following informalities:  According to the invention discussed in the specification and shown in the disclosure of the drawings, the following amendments are suggested by the examiner:

1. (Currently Amended)    A signal processor for dual-mapped quadrature-amplitude-modulation (QAM) signal that has lattice-point labeling diversity between concurrent pairs of successive QAM symbols in said dual-mapped QAM signal, both of the QAM symbols in each of said concurrent pairs of successive QAM symbols conveying corresponding segments of a coded digital signal, wherein said lattice-point labeling diversity substantially curtails the peak-to-average-power ratio (PAPR) of said dual-mapped QAM signal, said signal processor comprising:
first demapping means for demapping a first set of successive square QAM symbols of a specific size larger than 16QAM, each superposition-coded-modulation (SCM) mapped in accordance with a first pattern of lattice-point labeling, thereby to recover a respective set of soft bits of said coded digital signal from each QAM symbol in said first set of successive square QAM symbols, each QAM symbol SCM mapped in accordance with said first pattern of SCM mapping square QAM symbol constellations comprising a respective -I,+Q quadrant, , , and a respective -I,-Q quadrant, each of said quadrants in said first pattern of SCM mapping digital map labels to QAM symbol constellations being composed of an innermost sub-quadrant thereof, , and two flanking sub-quadrants thereof, said first demapping means configured 
second demapping means for demapping a second set of successive square QAM symbols of said specific size larger than 16QAM, each SCM mapped in accordance with a second pattern of lattice-point labeling, thereby to recover a respective set of soft bits of said coded digital signal from each QAM symbol in said second set of successive square QAM symbols, each QAM symbol SCM mapped in accordance with said second pattern of SCM mapping square QAM symbol constellations comprising a respective -I,+Q quadrant, , , and a respective -I,-Q quadrant, each of said quadrants in said second pattern of SCM mapping digital map labels to QAM symbol constellations being composed of an innermost sub-quadrant thereof, , and two flanking sub-quadrants thereof, said second demapping means configured to demap QAM symbol constellations having a different one-quarter of all the palindromic ones of said digital map labels arranged along a diagonal of each quadrant thereof and more particularly arranged to be solely within one of said innermost and outermost sub-quadrants of each quadrant, the lattice-points in the outermost sub-quadrants of said four quadrants of said second pattern of SCM mapping having respective digital map labels differing from all the digital map labels of lattice points in the outermost sub-quadrants of said four quadrants of said first pattern of SCM mapping, the lattice-points in the innermost sub-quadrants of said four quadrants of said square QAM symbols per said first mapping pattern correspond to the bits less likely to experience error in the labeling of the second set of successive square QAM symbols per said second mapping pattern, and the bits more likely to experience error in the labeling of the second set of successive square QAM symbols per said second mapping pattern correspond to the bits less likely to experience error in the labeling of the first set of successive square QAM symbols per said first mapping pattern;
means for providing bit-reliability averaging of corresponding soft bits of said coded digital signal to generate a reproduced coded digital signal; and
means for decoding said reproduced coded digital signal to recover the digital signal encoded therein.

2. (Currently Amended) The signal processor set forth in claim 1, 
wherein said first demapping means include a first QAM symbol demapper configured to recover [[a]] said respective set of soft bits of said coded digital signal from each QAM symbol in said first set of successive square QAM symbols;
said respective set of soft bits of said coded digital signal from each QAM symbol in said second set of successive square QAM symbols; and
wherein said means for providing said bit-reliability averaging include a diversity combiner, connected for receiving the soft bits of said coded digital signal both from said first QAM symbol demapper and from said second QAM symbol demapper.

3. (Currently Amended) The signal processor for dual mapped QAM signals, as set forth in claim 1, said signal processor further comprising:
a read-only memory for receiving said dual-mapped QAM signal[[s]] in parallel as input signal for addressing memory locations thereof and for supplying said reproduced coded digital signal to said means for decoding said reproduced coded digital signal, said read-only memory configured to provide in respective portions thereof said first demapping means, , and said means for providing the bit-reliability averaging.

4. (Currently Amended)    The signal processor set forth in claim 1, included as a constituent component within:
a receiver for dual-carrier-modulated (DCM) coded orthogonal-frequency-division modulated (COFDM) radio-frequency signal, said receiver configured to respond to a first set of carriers in said DCM COFDM radio-frequency signal for generating said first set of successive square QAM symbols and supplying said first set of successive square QAM symbols to said means for demapping [[a]] said first set of successive square QAM symbols, and said receiver further configured to respond to a second set of carriers in said DCM COFDM radio-frequency signal for generating said second set of successive square QAM symbols and supplying said second set of successive square QAM symbols to said means for demapping [[a]] said second set of successive square QAM symbols.

7. (Currently Amended) The receiver for DCM COFDM radio-frequency signal, as set forth in claim 5, further comprising:
a front-end tuner for selectively receiving [[a]] said DCM COFDM radio-frequency signal as transmitted in analog form and down-converting said DCM COFDM radio-frequency signal to a baseband single-sideband COFDM signal;
means for digitizing successive samples of said baseband single-sideband COFDM signal;
a computer for computing the discrete Fourier transform of the digitized said first set of QAM symbols descriptive of the discrete Fourier transform of COFDM carriers from the lower half spectrum of the selectively received DCM COFDM radio-frequency signal and (b) said means for developing [[a]] said second set of QAM symbols descriptive of the discrete Fourier transform of COFDM carriers from the upper half spectrum of the selectively received DCM COFDM radio-frequency signal;

a first parallel-to-serial converter for receiving in parallel each of the equalized said each of the equalized 
a second parallel-to-serial converter for receiving in parallel each of the equalized second set of QAM symbols and for supplying said each of the equalized second set of QAM symbols in series to said second demapping means for demapping said second set of QAM symbols as thus serially arranged, said second parallel-to-serial converter constituting said means for serially arranging said second set of QAM symbols in each COFDM symbol in said second prescribed spectral order.

8. (Currently Amended) The receiver for DCM COFDM radio-frequency signal, as set forth in claim 5, further comprising:
a front-end tuner for selectively receiving said DCM COFDM radio-frequency signal as transmitted in analog form and down-converting said DCM COFDM radio-frequency signal to a baseband single-sideband COFDM signal;
means for digitizing successive samples of said baseband single-sideband COFDM signal; 

a first parallel-to-serial converter of first set of QAM symbols that said computer computes from a respective one of said successive samples of said baseband single-sideband COFDM signal, said first parallel-to-serial converter further said each of said first set of QAM symbols in series, said first parallel-to-serial converter constituting said means for serially arranging said first set of successive square QAM symbols in each COFDM symbol in said first prescribed spectral order;
a first frequency-domain channel equalizer for equalizing said first set[[s]] of QAM symbols supplied in series from said first parallel-to-serial converter to generate equalized first set[[s]] of QAM symbols supplied to said first demapping means;
a second parallel-to-serial converter of said second set of QAM symbols that said computer computes from a respective one of said successive samples of said baseband single-sideband COFDM signal, said second parallel-to-serial converter further said each of said second set of QAM symbols in series, said second parallel-to-serial converter constituting said 
a second frequency-domain channel equalizer for equalizing said second set of QAM symbols supplied in series from said second parallel-to-serial converter to generate equalized second set[[s]] of QAM symbols supplied to said second demapping means.

9. (Currently Amended) The receiver for DCM COFDM radio-frequency signal, as set forth in claim 5, further comprising:
a front-end tuner for selectively receiving [[a]] said DCM COFDM radio-frequency signal as transmitted in analog form and down-converting said DCM COFDM radio-frequency signal to a DCM COFDM intermediate-frequency signal;
an independent-sidebands demodulator for demodulating said DCM COFDM intermediate-frequency signal to recover first and second baseband signals, said first baseband signal resulting from digitized demodulation of the lower sideband of said DCM COFDM intermediate-frequency signal, and said second baseband signal resulting from digitized demodulation of the upper sideband of said DCM COFDM intermediate-frequency signal;
a first computer connected for computing the discrete Fourier transform of successive samples of said first baseband signal, said first computer constituting said means for developing [[a]] said first set of QAM symbols descriptive of the discrete Fourier transform of COFDM carriers from the lower half spectrum of the selectively received DCM COFDM radio-frequency signal;
of said first set of QAM symbols that said first computer computes from a respective one of said successive samples of said first baseband signal;
a first parallel-to-serial converter connected for receiving in parallel each of the equalized said each of the equalized 
a second computer for computing the discrete Fourier transform of successive samples of said second baseband signal, said second computer constituting said means for developing [[a]] said second set of QAM symbols descriptive of the discrete Fourier transform of COFDM carriers from the upper half spectrum of the selectively received DCM COFDM radio-frequency signal;
a second frequency-domain channel equalizer for equalizing each of said second set of QAM symbols that said second computer computes from a respective one of said successive samples of said second baseband signal; and
a second parallel-to-serial converter for receiving in parallel each of the equalized said each of the equalized 

10. (Currently Amended). The receiver for DCM COFDM radio-frequency signal, as set forth in claim 5, further comprising::
a front-end tuner for selectively receiving [[a]] said DCM COFDM radio-frequency signal as transmitted in analog form and down-converting said DCM COFDM radio-frequency signal to a DCM COFDM intermediate-frequency signal;
an independent-sidebands demodulator for demodulating said DCM COFDM intermediate-frequency signal to recover first and second baseband signals, said first baseband signal resulting from digitized demodulation of the lower sideband of said DCM COFDM intermediate-frequency signal, and said second baseband signal resulting from digitized demodulation of the upper sideband of said DCM COFDM intermediate-frequency signal;
a first computer for computing the discrete Fourier transform of successive samples of said first baseband signal, said first computer constituting said means for developing said first set of QAM symbols descriptive of the discrete Fourier transform of COFDM carriers from the lower half spectrum of the selectively received DCM COFDM radio-frequency signal;
a first parallel-to-serial converter for receiving in parallel each of said first set of QAM symbols and for supplying said each of said first set of QAM symbols in series, said first parallel-to-serial converter constituting said means for serially arranging said first set of QAM symbols in each COFDM symbol in said first prescribed spectral order;
the equalized first set[[s]] of QAM symbols supplied to said first demapping means;
a second computer for computing the discrete Fourier transform of successive samples of said second baseband signal, said second computer constituting said means for developing [[a]] said second set of QAM symbols descriptive of the discrete Fourier transform of COFDM carriers from the upper half spectrum of the selectively received DCM COFDM radio-frequency signal;
a second parallel-to-serial converter for receiving in parallel each of said second set of QAM symbols and for supplying said each of said second set of QAM symbols in series, said second parallel-to-serial converter constituting said means for serially arranging said second set of QAM symbols in each COFDM symbol in said second prescribed spectral order; and
a second frequency-domain channel equalizer for equalizing said second set of QAM symbols supplied in series from said second parallel-to-serial converter to generate equalized second sets of QAM symbols supplied to said second demapping means.

11. (Currently Amended) The receiver for DCM COFDM radio-frequency signal, as set forth in claim 5, further comprising:[[:]]
a front-end tuner for selectively receiving [[a]] said DCM COFDM radio-frequency signal as transmitted in analog form and down-converting said DCM COFDM radio-frequency signal to a DCM COFDM intermediate-frequency signal;

a first computer for computing the discrete Fourier transform of successive samples of said first baseband signal;
a second computer for computing the discrete Fourier transform of successive samples of said second baseband signal;
a parallel array of digital adders for generating said first set of QAM symbols responsive to respective sums of (a) the complex coordinates of respective components of the discrete Fourier transform of successive samples of said first baseband signal supplied through respective Hilbert transform connections to respective first addend connections of said digital adders and (b) the complex coordinates of respective components of the discrete Fourier transform of successive samples of said second baseband signal supplied through respective connections to respective second addend connections of said digital adders;
a parallel array of digital subtractors for generating said second set of QAM symbols responsive to respective differences between (a) the complex coordinates of respective components of the discrete Fourier transform of successive samples of said first baseband signal supplied through respective Hilbert transform connections to respective subtrahend connections of said digital subtractors and (b) the 
a first frequency-domain channel equalizer for equalizing each of said first set of QAM symbols from sum output connections of said parallel array of digital adders;
a second frequency-domain channel equalizer for equalizing each of said second set of QAM symbols from difference output connections of said parallel array of digital subtractors;
a first parallel-to-serial converter for receiving in parallel each equalized said each equalized 
a second parallel-to-serial converter for receiving in parallel each equalized said each equalized 

12. (Currently Amended) The receiver for DCM COFDM radio-frequency signal, as set forth in claim 5, further comprising:

an independent-sidebands demodulator for demodulating said DCM COFDM intermediate-frequency signal to recover first and second baseband signals, said first baseband signal resulting from digitized demodulation of the lower sideband of said DCM COFDM intermediate-frequency signal, and said second baseband signal resulting from digitized demodulation of the upper sideband of said DCM COFDM intermediate-frequency signal;
a first computer for computing the discrete Fourier transform of successive samples of said first baseband signal;
a second computer for computing the discrete Fourier transform of successive samples of said second baseband signal;
a parallel array of digital adders for generating said first set of QAM symbols responsive to respective sums of (a) the complex coordinates of respective components of the discrete Fourier transform of successive samples of said first baseband signal supplied through respective Hilbert transform connections to respective first addend connections of said digital adders and (b) the complex coordinates of respective components of the discrete Fourier transform of successive samples of said second baseband signal supplied through respective connections to respective second addend connections of said digital adders;
a parallel array of digital subtractors for generating said second set of QAM symbols responsive to respective differences between (a) the complex coordinates of subtractors and (b) the complex coordinates of respective components of the discrete Fourier transform of successive samples of said second baseband signal supplied through respective connections to respective minuend connections of said digital sub tractors;
a first parallel-to-serial converter for receiving in parallel each of said first set of QAM symbols and for supplying said each of said first set of QAM symbols in series, said first parallel-to-serial converter constituting said means for serially arranging said first set of QAM symbols in each COFDM symbol in said first prescribed spectral order;
a first frequency-domain channel equalizer for equalizing said first set[[s]] of QAM symbols supplied in series from said first parallel-to-serial converter to generate equalized first set[[s]] of QAM symbols supplied to said first demapping means;
a second parallel-to-serial converter for receiving in parallel each of said second set of QAM symbols and for supplying said each of said second set of QAM symbols in series, said second parallel-to-serial converter constituting said means for serially arranging said second set of QAM symbols in each COFDM symbol in said second prescribed spectral order; and
a second frequency-domain channel equalizer for equalizing said second set of QAM symbols supplied seriatim in series from said second parallel-to-serial converter to generate equalized second set[[s]] of QAM symbols supplied to said second demapping means.

a front-end tuner for selectively receiving said DCM COFDM radio-frequency signal as transmitted in analog form and down-converting said DCM COFDM radio-frequency signal to in-phase and quadrature DCM COFDM intermediate-frequency signals; and
an independent-sidebands demodulator for demodulating said DCM COFDM intermediate-frequency signals to recover first and second baseband signals from said 

14. (Currently Amended) The receiver for DCM COFDM radio-frequency signal, as set forth in claim 5, further comprising:
a front-end tuner for selectively receiving [[a]] said DCM COFDM radio-frequency signal as transmitted in analog form and down-converting said DCM COFDM radio-frequency signal to in-phase and quadrature DCM COFDM intermediate-frequency signals;
an independent-sidebands demodulator for demodulating said DCM COFDM intermediate-frequency signals to recover first and second baseband signals from said 
a first computer for computing the discrete Fourier transform of successive samples of said first baseband signal, said first computer constituting said means for developing said first set of QAM symbols descriptive of the discrete Fourier transform of COFDM carriers from the lower half spectrum of the selectively received DCM COFDM radio-frequency signal;
a first frequency-domain channel equalizer for equalizing each of said first set of QAM symbols that said first computer computes from a respective one of said successive samples of said first baseband signal;
a first parallel-to-serial converter for receiving in parallel each equalized said each of equalized 
a second computer for computing the discrete Fourier transform of successive samples of said second baseband signal, said second computer constituting said means for developing said second set of QAM symbols descriptive of the discrete Fourier transform of COFDM carriers from the upper half spectrum of the selectively received DCM COFDM radio-frequency signal;
of said second set of QAM symbols that said second computer computes from a respective one of said successive samples of said second baseband signal; and
a second parallel-to-serial converter for receiving in parallel each equalized said each equalized 

15. (Currently Amended) The receiver for DCM COFDM radio-frequency signal, as set forth in claim 5, further comprising:
a front-end tuner for selectively receiving [[a]] said DCM COFDM radio-frequency signal as transmitted in analog form and down-converting said DCM COFDM radio-frequency signal to in-phase and quadrature DCM COFDM intermediate-frequency signals;
an independent-sidebands demodulator for demodulating said DCM COFDM intermediate-frequency signals to recover first and second baseband signals from said 

a first parallel-to-serial converter for receiving in parallel each of said first set of QAM symbols and for supplying said each of said first set of QAM symbols in series, said first parallel-to-serial converter constituting said means for serially arranging said first set of QAM symbols in each COFDM symbol in said first prescribed spectral order;
a first frequency-domain channel equalizer for equalizing said first set[[s]] of QAM symbols supplied in series from said first parallel-to-serial converter to generate equalized first set[[s]] of QAM symbols supplied to said first demapping means;
a second computer for computing the discrete Fourier transform of successive samples of said second baseband signal, said second computer constituting said means for developing [[a]] said second set of QAM symbols descriptive of the discrete Fourier transform of COFDM carriers from the upper half spectrum of the selectively received DCM COFDM radio-frequency signal;
a second parallel-to-serial converter for receiving in parallel each of said second set of QAM symbols and for supplying said each of said second set of QAM symbols in series, said second parallel-to-serial converter constituting said means for serially arranging said second set of QAM symbols in each COFDM symbol in said second prescribed spectral order; and


17. (Currently Amended) The receiver for DCM COFDM radio-frequency signal, as set forth in claim 5, further comprising:
a front-end tuner for selectively receiving [[a]] said DCM COFDM radio-frequency signal as transmitted in analog form and down-converting said DCM COFDM radio-frequency signal to in-phase and quadrature DCM COFDM intermediate-frequency signals;
an independent-sidebands demodulator for demodulating intermediate-frequency signals per the Weaver method, said first baseband signal resulting from digitized demodulation of the lower sideband of said PCM CQFDM intermediate-frequency signals, and said second baseband signal resulting from digitized demodulation of the upper sideband of said PCM CQFDM intermediate-frequency signals;
a first computer for computing the discrete Fourier transform of successive samples of said first baseband signal;
a second computer for computing the discrete Fourier transform of successive samples of said second baseband signal;

a parallel array of digital subtractors for generating said second set of QAM symbols responsive to respective differences between (a) the complex coordinates of respective components of the discrete Fourier transform of successive samples of said first baseband signal supplied through respective Hilbert transform connections to respective subtrahend connections of said digital subtractors and (b) the complex coordinates of respective components of the discrete Fourier transform of successive samples of said second baseband signal supplied through respective connections to respective minuend connections of said digital sub tractors;
a first frequency-domain channel equalizer for equalizing each of said first set of QAM symbols from sum output connections of said parallel array of digital adders;
a second frequency-domain channel equalizer for equalizing each of said second set of QAM symbols from difference output connections of said parallel array of digital subtractors;
a first parallel-to-serial converter for receiving in parallel each equalized said each equalized 
a second parallel-to-serial converter for receiving in parallel each equalized said each equalized 

18. (Currently Amended) The receiver for DCM COFDM radio-frequency signal, as set forth in claim 5, further comprising:
a front-end tuner for selectively receiving [[a]] said DCM COFDM [[RF]] radio-frequency signal as transmitted in analog form and down-converting said DCM COFDM [[RF]] radio-frequency signal to a DCM COFDM intermediate-frequency signal;
an independent-sidebands demodulator for demodulating said 

a second computer for computing the discrete Fourier transform of successive samples of said second baseband signal;
a parallel array of digital adders for generating said first set of QAM symbols responsive to respective sums of (a) the complex coordinates of respective components of the discrete Fourier transform of successive samples of said first baseband signal supplied through respective Hilbert transform connections to respective first addend connections of said digital adders and (b) the complex coordinates of respective components of the discrete Fourier transform of successive samples of said second baseband signal supplied through respective connections to respective second addend connections of said digital adders;
a parallel array of digital subtractors for generating said second set of QAM symbols responsive to respective differences between (a) the complex coordinates of respective components of the discrete Fourier transform of successive samples of said first baseband signal supplied through respective Hilbert transform connections to respective subtrahend connections of said digital subtractors and (b) the complex coordinates of respective components of the discrete Fourier transform of successive samples of said second baseband signal supplied through respective connections to respective minuend connections of said digital sub tractors;
a first parallel-to-serial converter connected for receiving in parallel each of said first set of QAM symbols and for supplying said each of said first set of QAM symbols in series, said first parallel-to-serial converter constituting said means for serially arranging 
a first frequency-domain channel equalizer for equalizing said first set[[s]] of QAM symbols supplied in series from said first parallel-to-serial converter to generate equalized first set[[s]] of QAM symbols supplied to said first demapping means;
a second parallel-to-serial converter for receiving in parallel each of said second set of QAM symbols and for supplying said each of said second set of QAM symbols in series, said second parallel-to-serial converter constituting said means for serially arranging said second set of QAM symbols in each COFDM symbol in said second prescribed spectral order; and
a second frequency-domain channel equalizer for equalizing said second set of QAM symbols supplied in series from said second parallel-to-serial converter to generate equalized second set[[s]] of QAM symbols supplied to said second demapping means.

22. (Currently Amended) A dual-carrier-modulation (DCM) coded orthogonally-frequency-division-multiplexed (COFDM) signal transmitted by electromagnetic radiation having a multiplicity of carrier waves for conveying components of digital data, in combination with a transmitter for transmitting said DCM COFDM signal by electromagnetic radiation, said transmitter being of a sort described in the foregoing specification, said DCM COFDM signal characterized by:
a first half of said multiplicity of carrier waves being amplitude modulated by respective ones of a first set of successive square quadrature-amplitude-modulation (QAM) symbols of a specific size larger than 16QAM, each superposition-coded-modulation (SCM) mapped in accordance with a first pattern of lattice-point labeling, thereby to convey a respective set of soft bits of said digital data via each QAM symbol in said first set of successive square QAM symbols, each QAM symbol SCM mapped in accordance with said first pattern of SCM mapping square QAM symbol constellations comprising a respective -I,+Q quadrant, , , and a respective -I,-Q quadrant, each of said quadrants in said first pattern of SCM mapping digital map labels to QAM symbol constellations being composed of an innermost sub-quadrant thereof, , and two flanking sub-quadrants thereof, said first demapping means configured to demap QAM symbol constellations having a different one-quarter of all the palindromic ones of said digital map labels arranged along a diagonal of each quadrant thereof and more particularly arranged to be solely within one of said innermost and outermost sub-quadrants of each said quadrant; and by
a second half of said multiplicity of carrier waves being amplitude modulated by respective ones of [[a]] a second set of successive square QAM symbols of said specific size larger than 16QAM, each SCM mapped in accordance with a second pattern of lattice-point labeling, thereby to convey a respective set of soft bits of said digital data via each QAM symbol in said second set of successive square QAM symbols, each QAM symbol SCM mapped in accordance with said second pattern of SCM mapping square QAM symbol constellations comprising a respective -I,+Q quadrant, , , and a respective -I,-Q quadrant, each of said quadrants in said second pattern of SCM mapping digital map , , and two flanking sub-quadrants thereof, said second demapping means configured to demap QAM symbol constellations having a different one-quarter of all the palindromic ones of said digital map labels arranged along a diagonal of each quadrant thereof and more particularly arranged to be solely within one of said innermost and outermost sub-quadrants of each quadrant, the lattice-points in the outermost sub-quadrants of said four quadrants of said second pattern of SCM mapping having respective digital map labels differing from all the digital map labels of lattice points in the outermost sub-quadrants of said four quadrants of said first pattern of SCM mapping, the lattice-points in the innermost sub-quadrants of said four quadrants of said second pattern of SCM mapping having respective digital map labels differing from all the digital map labels of lattice points in the innermost sub-quadrants of said four quadrants of said first pattern of SCM mapping, each lattice-point label associated with higher energy in said first pattern of lattice-point labeling being associated with lower energy in said second pattern of lattice-point labeling, each lattice-point label associated with lower energy in said first pattern of lattice-point labeling being associated with higher energy in said second pattern of lattice-point labeling, the bits more likely to experience error in the labeling of the first set of successive square QAM symbols per said first mapping pattern correspond to the bits less likely to experience error in the labeling of the second set of successive square QAM symbols per said second mapping pattern, and the bits more likely to experience error in the labeling of the second set of successive square QAM symbols per said second mapping pattern correspond to the bits less likely to 

23. (Currently Amended) A dual-carrier-modulation (DCM) coded orthogonally-frequency-division-multiplexed (COFDM) signal transmitted by electromagnetic radiation having a multiplicity of carrier waves for conveying components of digital data, in combination with a receiver for receiving said DCM COFDM signal transmitted by electromagnetic radiation and recovering said digital data from said DCM COFDM signal, said receiver being of a sort described in the foregoing specification, said DCM COFDM signal characterized by:
a first half of said multiplicity of carrier waves being amplitude modulated by respective ones of a first set of successive square quadrature-amplitude-modulation (QAM) symbols of a specific size larger than 16QAM, each superposition-coded-modulation (SCM) mapped in accordance with a first pattern of lattice-point labeling, thereby to convey a respective set of soft bits of said digital data via each QAM symbol in said first set of successive square QAM symbols, each QAM symbol SCM mapped in accordance with said first pattern of SCM mapping square QAM symbol constellations comprising a respective -I,+Q quadrant, , , and a respective -I,-Q quadrant, each of said quadrants in said first pattern of SCM mapping digital map labels to QAM symbol constellations being composed of an innermost sub-quadrant thereof, , and two flanking sub-quadrants thereof, said first demapping means configured to demap QAM symbol constellations having a different 
a second half of said multiplicity of carrier waves being amplitude modulated by respective ones of [[a]] a second set of successive square QAM symbols of said specific size larger than 16QAM, each SCM mapped in accordance with a second pattern of lattice-point labeling, thereby to convey a respective set of soft bits of said digital data via each QAM symbol in said second set of successive square QAM symbols, each QAM symbol SCM mapped in accordance with said second pattern of SCM mapping square QAM symbol constellations comprising a respective -I,+Q quadrant, , , and a respective -I,-Q quadrant, each of said quadrants in said second pattern of SCM mapping digital map labels to QAM symbol constellations being composed of an innermost sub-quadrant thereof, , and two flanking sub-quadrants thereof, said second demapping means configured to demap QAM symbol constellations having a different one-quarter of all the palindromic ones of said digital map labels arranged along a diagonal of each quadrant thereof and more particularly arranged to be solely within one of said innermost and outermost sub-quadrants of each quadrant, the lattice-points in the outermost sub-quadrants of said four quadrants of said second pattern of SCM mapping having respective digital map labels differing from all the digital map labels of lattice points in the outermost sub-quadrants of said four quadrants of said first pattern of SCM mapping, the lattice-points in the innermost sub-quadrants of said four quadrants of said second pattern of square QAM symbols per said first mapping pattern correspond to the bits less likely to experience error in the labeling of the second set of successive square QAM symbols per said second mapping pattern, and the bits more likely to experience error in the labeling of the second set of successive square QAM symbols per said second mapping pattern correspond to the bits less likely to experience error in the labeling of the first set of successive square QAM symbols per said first mapping pattern.

Claims 5 and 6 depend either directly or indirectly from claim 4, therefore they are also objected.
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15, 17-18, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12-13, 15, 36, and 39, the terms “said first pattern of SCM mapping square QAM symbol constellations”, ‘said first pattern of SCM mapping digital map labels”, and “said first pattern of SCM mapping” all lack antecedent basis since line 10 of the claim recites “a first pattern of lattice-point labeling” which is not different than the above terms and may not applied to the same first pattern. 
Claim 1, line 18, the term “said digital map labels” also lacks antecedent basis since line 15 of the claim recites “first pattern of SCM mapping digital map labels”. 
Claim 1, lines 27-28, 34, 37, and 39, the terms “said second pattern of SCM mapping square QAM symbol constellations”, ‘said second pattern of SCM mapping digital map labels”, and “said first pattern of SCM mapping” all lack antecedent basis since lines 22-23 of the claim recites “a second pattern of lattice-point labeling” which is not different than the above terms and may not applied to the same second pattern. 
Claim 1, line 31, the term “said digital map labels” also lacks antecedent basis since line 15 of the claim recites “first pattern of SCM mapping digital map labels” and lines 27-28 of the claim recites “second pattern of SCM mapping digital map labels”. 
Claim 1, lines 44, 45-46, 47, 48-49, and 52-53, the terms “said first mapping pattern”, “said second mapping pattern”, “the first mapping pattern”, and “the digital signal encoded” also lack antecedent basis. 
Applicant note most of the terms are repeated from the prior Office Action.

The term “said transmitter being of a sort described in the foregoing specification” recited in line 5 of claim 22 and the term “said receiver being of a sort described in the foregoing specification” recited in line 5 of claim 23 are vague and indefinite because the claims fail to point out what is included or excluded by the claim language from the specification discussion related to the transmitter and the receiver.
Claims 2-15 and 17-18 depend either directly or indirectly from claim 1, therefore they are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22 and 23 are rejected under 35 U.S.C. 101 because both claims are related to a DCM COFDM signal having a multiple of carrier waveforms. The DCM COFDM signal is characterized by a first half of the multiple of carrier waveforms and a second half of the multiple of carrier waveforms. Clearly, the DCM COFDM signal or the multiple of carrier waveforms recited in claims 22 and 23 are either signal or waveform claims and is not falling within one of the four statutory categories of invention.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). Applicant note independent claims 22 and 23 are newly added, this may also applied to Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. See MPEP § 706.07(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOUNG T. TSE/Primary Examiner, Art Unit 2632